SMDL #01-005
January 8, 2001
Dear State Medicaid Director:
This letter provides information about two relatively new laboratory tests for the
management of Human Immunodeficiency Virus (HIV) disease to assist State
Medicaid agencies in establishing policies regarding coverage, coding, and reasonable
payment for these tests. The two tests are genotype human immunodeficiency virus
type-1 (HIV-1) testing (mutation analysis) for drug resistance and phenotype HIV-1
drug susceptibility (commonly referred to as resistance) testing.
Because the technology to perform these tests has only recently become widely
available, State Medicaid Agencies and other public and private health insurers are
now faced with many complex issues concerning coverage, payment, and coding.
Laboratories, manufacturers, community-based AIDS organizations, public health
researchers, and health insurers have also asked HCFA for guidance and assistance
regarding these tests.
Standards of Care
On January 19, 2000, a panel of experts convened by the U.S. Department of Health
and Human Services and the Henry J. Kaiser Family Foundation updated their
guidance on clinical practices for the treatment of HIV infection, entitled "Guidelines
for the Use of Antiretroviral Agents in HIV Infected Adults and Adolescents." The
Guidelines are generally accepted as the standard of care in the United States. With
regard to drug resistance testing, the Guidelines state that both the genotype and
phenotype drug resistance assays are recommended in certain circumstances.
The guidelines recommend resistance testing in two situations: (1) When the patient
presents with virologic failure during Highly Active Antiretroviral Therapy (HAART),
and (2) When the patient has suboptimal suppression of viral load after initiation of
antiretroviral therapy. The Guidelines state that resistance testing is generally not
recommended with chronic HIV infection prior to initiation of therapy, after
discontinuation of drugs, and when the patient's plasma viral load is less than 1000
HIV RNA copies/mL. In the presence of acute HIV infection, the Guidelines state that
the provider should consider resistance testing. Since the publication of the
Guidelines in January, two additional studies have been completed that confirm the
effectiveness of genotypic testing.
Coverage
While there has been concern that none of the available genotype and phenotype
tests have received approval from the Food and Drug Administration (FDA), only
"test kits" for interstate commerce require this approval. Currently, most genotype
and all phenotype testing is being performed under the "homebrew" status and
therefore is not subject to FDA approval. Some manufacturers are currently seeking
FDA approval for genotype test kits. One manufacturer has a genotype kit that has
received an FDA status of Investigational Device Exemption (IDE). The FDA regulates
how these non-FDA approved laboratory tests can be used, marketed, and
distributed.

While this information is important to States, HCFA and State Medicaid Agencies are
not responsible under Federal regulations for knowing whether laboratories or
manufacturers are complying with FDA requirements or for ensuring compliance with
these requirements, nor is FDA approval of a test/procedure a prerequisite for
Medicaid coverage. A State Medicaid agency can decide to cover an FDA-approved or
non-FDA approved laboratory test if the agency determines the test to be medically
necessary and if the test is provided by a qualified Medicaid laboratory that is
certified in accordance with the Clinical Laboratory Improvement Act (CLIA) to
perform such tests. In some States however, the Medicaid program is required by
State law to cover only FDA-approved products and therefore, the State Medicaid
agency must follow its own regulations.
If you have any questions that relate to FDA compliance requirements for HIV tests,
you may contact the Food and Drug Administration, Center for Biologics Evaluation
and Research, Office of Compliance & Biologics Quality, Division of Case
Management, 1401 Rockville Pike, suite 400 South, HFM-610, Rockville, MD 20852,
(301) 827-6201.
Cost
Reimbursement for the genotype assay test and phenotype assay test range from
$250 to $500 and $625 to $900, respectively. State Medicaid agencies choosing to
cover these tests should determine an adequate payment amount with the providers
in their States to assure appropriate access to these tests. Payment should meet
Federal requirements of economy and efficiency while assuring appropriate access to
these services. Section 1903(i)(7) of the Social Security Act and section 6300 of the
State Medicaid Manual provide that Medicaid payments cannot exceed what Medicare
would pay for these tests (the 'Medicare upper limit') when Medicare establishes a
national limitation amount (NLA). HCFA has set an NLA for the Medicare program for
these two tests effective January 1, 2001. Instructions on the fee schedule,
(Medicare Program Transmittal AB-00-109), can be found at
http://www.hcfa.gov/pubforms/transmit/AB00109.pdf.
Coding
The American Medical Association (AMA) has developed three new Current
Procedural Terminology (CPT) codes for the resistance tests. The effective date for
these codes is January 1, 2001. Genotype testing has one CPT code (87901).
Phenotype testing has two codes. The primary (87903) covers the first ten drugs
that are tested. The second code (87904) is to be used for each additional drug, up
to five drugs. The CPT manual specifies that code 87904 must be used in conjunction
with 87903.
Conclusion
Based upon the information contained in this letter, the technical attachment, and
the Guidelines regarding the recommended and optimal use of resistance testing,
State Medicaid agencies should provide coverage of these tests under the specific
clinical conditions outlined in the Guidelines and should determine what
reimbursement is reasonable to assure appropriate access to care.

We have enclosed some technical information about these tests that we believe will
be helpful to you and your State in establishing coverage and reimbursement. The
Guidelines are available upon request by calling 1-800-448-0440 or may be
downloaded from the Internet at http://www.hivatis.org/guidelines/adult/text/. We
hope that this information proves useful in your implementation of this new
laboratory test. If you have questions, please call Kurt Hartmann at (410) 786-0400.
Sincerely,
/s/
Timothy M. Westmoreland
Director
Enclosure
cc:
All HCFA Regional Administrators
All HCFA Associate Regional Administrators Division of Medicaid and State Operations
Lee Partridge, Director, Health Policy Unit - American Public Human Services
Association
Brent Ewig, Senior Director, Access Policy - Association of State and Territorial
Health Officers
Julie Scofield, Executive Director - National Alliance of State and Territorial AIDS
Directors
Joy Wilson, Director, Health Committee - National Conference of State Legislatures
Matt Salo, Director of Health Legislation - National Governors' Association

Resistance Testing
Technical Information
Why Resistance Testing
Since the discovery of HIV in 1983, an explosion of research has begun in the area of
retroviral genes. HIV mutates frequently causing errors in the HIV genetic material
(genome). These genetic mutations enable the virus to become resistant to
previously effective antiretroviral drugs. Even with the development of HIV "drug
cocktails" when three or more drugs designed to impede replication of the virus at
different life-cycle stages are initially successful, the HIV virus mutates and
eventually becomes resistant to these drug regimens. To date, over 140 HIV
mutations have been identified which lead to drug resistance. The genotype and
phenotype tests provide information to the clinician about the various mutations and
the effectiveness of drugs on the virus. The U.S. Department of Health and Human
Services/Kaiser Family Foundation HIV treatment guidelines state that HIV resistance
testing is recommended to guide antiretroviral therapy in certain circumstances.

Genotypic Assay Test
Genotyping assays detect drug resistance mutations that are present in the patient's
HIV viral genes (i.e. reverse transcriptase (RT) and protease). Some genotyping
assays involve sequencing of the entire RT and protease genes, while others utilize
probes to detect selected mutations that are known to confer drug resistance.
Genotyping assays can be performed relatively rapidly, such that results can be
reported within 1-2 weeks of sample collection. Knowing which drug resistance
mutations are present may provide the clinician with valuable information when
selecting or changing therapy for a particular individual. Genotypic testing has a
number of advantages over phenotypic testing such as:
•

it is faster and easier to perform,

•

it can be performed at significantly lower cost,

•

and it is more widely available throughout the United States.

Disadvantages include:
•

lack of sensitivity for detecting drug resistant minor variants, and

•

an imperfect relationship between resistance genotype, phenotype, and
clinical outcome.

Interpretation of test results requires an appreciation of the range of mutations that
are selected for various antiretroviral drugs, as well as the potential for crossresistance to other drugs conferred by some of these mutations (see the http://hivweb.lanl.gov web site). Consultation with an expert in HIV drug resistance is
encouraged to facilitate interpretation of genotypic test results.
Phenotypic Assay Test
Phenotyping assays measure the ability of the patient's HIV viruses to grow in
various concentrations of antiretroviral drugs. Automated, recombinant phenotyping
assays have recently become commercially available with turn-around times of 2-3
weeks, but generally turn-around time is 6 to 12 weeks. In addition, the phenotype
assays are significantly more costly to perform than genotypic assays. Recombinant
phenotyping assays involve insertion of the RT and protease gene sequences derived
from patient plasma HIV RNA into the backbone of a laboratory clone of HIV either
by cloning or in vitro recombination. Replication of the recombinant virus at various
drug concentrations is monitored by expression of a reporter gene and is compared
with replication of a reference strain of HIV. The concentrations of drugs that inhibit
50 percent and 90 percent of viral replication (i.e. the IC50 and IC90) are calculated,
and the ratio of the IC50s of the test and reference viruses is reported as the fold
increase in IC50, or fold resistance. To date researchers and clinicians have identified
a number of problems with phenotype testing to include:
•

A national database has not been sufficiently developed to benchmark the
specific level of resistance (fold increase in IC50) that is associated with
failure of different drugs;

•

the reporting time is considerably delayed due to the culture growth stage;

•

insensitivity to minor viral species (less than 20 percent of the circulating
population);

•

the minimum blood level of drug needed to suppress replication in vivo is not
known for any drug;

•

and the test is relatively expensive.

Interpretation of phenotyping assay results is complicated by the paucity of data on
the specific level of resistance (fold increase in IC50) that is associated with failure of
different drugs; again, consultation with an expert may be helpful for interpretation
of test results.
Further Limitations
Both genotyping and phenotyping assays currently lack uniform quality assurance
standards for performing assays, are done at relatively high cost, and are not
sensitive to minor viral species (i.e., if drug-resistant viruses are present but
constitute less than 10-20 percent of the circulating virus population, they will likely
not be detected by current assays). This latter limitation is of particular importance
when interpreting data about susceptibility to drugs that the patient has taken in the
past but are not parts of the current antiretroviral regimen. If drug resistance had
developed to a drug that was subsequently discontinued, the drug-resistant virus can
become a minor species because its growth advantage is lost. Consequently,
resistance assays should be performed while the patient is taking his/her
antiretroviral regimen, and data suggesting the absence of resistance should be
interpreted carefully in relation to the prior treatment history.
DHHS/Henry J. Kaiser Family Foundation Guidelines--Recommendations
Regarding Drug Resistance Assays
Resistance assays may be useful in the setting of virologic failure on antiretroviral
therapy and in acute HIV infection. Recent prospective data supporting the use of
resistance testing in clinical practice come from trials in which the utility of resistance
tests were assessed in the setting of virologic failure. Thus, resistance testing
appears to be a useful tool in selecting active drugs when changing antiretroviral
regimens in the setting of virologic failure. There are currently no prospective data to
support the use of one type of resistance assay over the other (i.e. genotyping vs.
phenotyping) in different clinical situations. Only one type of assay is generally
recommended per sample; however, in the setting of a complex prior treatment
history, both assays may provide important and complementary information.
Treatment of acute HIV infection is associated with improved immunological outcome
and optimization of the initial antiretroviral regimen through the use of resistance
testing is a reasonable albeit untested strategy. Because of its more rapid turnaround time, the use of a genotypic assay may be preferred in this setting. However,
the treatment guidelines state that therapy should not be withheld while awaiting the
results of resistance testing. The use of resistance testing prior to initiation of
antiretroviral therapy in chronic HIV infection is not generally recommended because
of uncertainty about the prevalence of resistance in treatment-naive individuals and
the fact that currently available resistance assays may fail to detect drug resistant

species that were transmitted at the time of primary infection but became a minor
species in the absence of selective drug pressure. The currently favored approach
would be to reserve resistance testing for cases in which viral load suppression was
suboptimal after initiation of therapy. Although this may change as more information
becomes available on the prevalence of resistant virus in antiretroviral-naïve
individuals.
In general, recommendations for resistance testing in pregnancy should be the same
as for non-pregnant patients: acute HIV infection, virologic failure on an
antiretroviral regimen, or suboptimal viral load suppression after initiation of
antiretroviral therapy are all appropriate indications for resistance testing.
References
Devereux HL, Youle M, Johnson MA, & Loveday C. Rapid decline in detectability of
HIV-1 drug resistance mutations after stopping therapy. AIDS 1999;13:123-127.
Hecht FM, Grant RM, Petropoulos CJ, Dillon B, Chesney MA, Tian H, Hellmann NS,
Bandrapalli NI, Digilio L, Branson B, Kahn JO. Sexual transmission of an HIV-1
variant resistant to multiple reverse transcriptase and protease inhibitors. N Engl J
Med 1998;339:307-311.
Yerly S, Kaiser L, Race E, Bru JP, Clavel F, Perrin L. Transmission of antiretroviral
drug-resistant HIV-1 variants. Lancet 1999;354:729-733.
Boden D, Hurley A, Zhang L, Cao Y, Guo Y, Jones E, Tsay J, Ip J, Farthing C, Limoli
K, Parkin N, Markowitz M. HIV-1 drug resistance in newly infected individuals. J Am
Med Assoc 1999;282:1135-1141.
Little SJ, Daar ES, D'Aquila RT, Keiser PH, Connick E, Whitcomb JM, Hellmann NS,
Petropoulos CJ, Sutton L, Pitt JA, Rosenberg ES, Koup RA, Walker BD, Richman DD.
Reduced antiretroviral drug susceptibility among patients with primary HIV infection.
J Am Med Assoc 1999;282:1142-1149.
Kinloch-De Loes S, Hirschel BJ, Hoen B, Cooper DA, Tindall B, Carr A, Saurat JH,
Clumeck N, Lazzarin A, Mathiesen L, Raffi F, Antunes F, von Overbeck J, Luthy R,
Glauser M, Hawkins D, Baumberger C, Yerly S, Perneger TV, Perrin L. A controlled
trial of zidovudine in primary human immunodeficiency virus infection. N Engl J Med
1995;333:408-413.
Durant J, Clevenbergh P, Halfon P, Delgiudice P, Porsin S, Simonet P, Montagne N,
Boucher CA, Schapiro JM, Dellamonica P. Drug-resistance genotyping in HIV-1
therapy: the VIRADAPT randomised controlled trial. Lancet 1999;353:2195-2199.
Baxter JD, Mayers DL, Wentworth DN, Neaton JD, Merigan TC. CPCRA 046 Study
Team. A pilot study of the short-term effects of antiretroviral management based on
plaState Medicaid Agency genotypic antiretroviral resistance testing (GART) in
patients failing antiretroviral therapy. In: 6th Conference on Retroviruses and
Opportunistic Infections. Chicago: Abstract LB8, 1999.

Cohen C, Hunt S, Sension M, Farthing C, Conant M, Jacobson S, Nadler J, Verbiest
W, Hertogs K, Ames M, Rinehart A, Graham N. Phenotypic Resistance Testing
Significantly Improves Response to Therapy: A Randomized Trial (VIRA3001). In:
7th Conference on Retrovirus and Oportunistic Infections. San Francisco: Abstract
237, 2000.
Havlir DV, Hellmann NS, Petropoulos CJ, Whitcomb JM, Collier AC, Hirsch MS, Tebas
P, Sommadossi J-P, Richman DD. Drug susceptibility in HIV infection after viral
rebound in patients receiving indinavir-containing regimens. J Am Med Assoc 2000;
283: 229-234.
Department of Health and Human Services/Henry J. Kaiser Family Foundation (2000,
January 19). Guidelines for the use of antiretroviral agents in HIV-infected adults and
adolescents. Washington, DC: U.S. Government Printing Office.
Antiretroviral drug resistance testing in adult HIV-1 infection: Recommendations of
an international AIDS society-USA panel. Journal of the American Medical Association
[online serial], 2. Available: http://jama.amaassn.org/issues/v283n18/full/jst90018.html. (May 25, 2000)
Richman, DD. Drug resistance in relation to pathogenesis. AIDS 1995; 9 (suppl A):
S49-S53.
Larder, BA. Viral resistance and the selection of antiretroviral combinations. Journal
of Acquired Immune Deficiency Syndromes and Human Retrovirology 1995; 10
(suppl): S28-S33.
Condra, JH & Emini, EA. Preventing HIV-a drug resistance. Science & Medicine 1997;
4: 2-11.
Medical management of HIV [online]. Available: http://hopkinsaids.edu/publications/book/ch2_1_resist.html. (May 25, 2000)
Kuritzkes, DR. (1999). Clinical implications of antiretroviral resistance testing
[online]. Available:
http://aids.medscape.com/Medscape.HIV/ClinicalMgmt/CM.v13/CM.v13-07.html.
(May 25, 2000).
Kuritzkes, DR. (1999). Can you list the respective advantages and disadvantages of
genotypic and phenotypic assays? [online]. Available:
http:aids.medscape.com/Medscape/features/question/1999/09.99/q678.html. (May
25, 2000)
Alcorn, K. (2000, May 4). AidState Medicaid Agencyp news archive: Resistance
testing: French study show no benefit to phenotypic testing " but should we be
surprised, asks UK doctor" [Online]. Available: http://www.aidState Medicaid
Agencyp.com/news/story.asp?numb=242. (May 25, 2000)

Alcorn, K. (2000, May 11). AdiState Medicaid Agencyp news archive: Resistance
testing guidelines attacked as premature [Online]. Available: http://www.aidState
Medicaid Agencyp.com/news/story.asp?numb=248. (May 25, 2000).

